Exhibit 10.1(c)

 

 

th Floor

 

(212) 697-9660

(212) 697-9466

 

Picture 4 [escr-20150630ex101c20e2ag001.jpg]

 

New York Office

1114 Ave of the Americas, 34th Floor

New York, NY 10036

Office: (212) 697-9660

Fax: (212) 697-9466

 

WARREN E&P, INC.

 

June 16, 2015

 

VIA ELECTRONIC MAIL

 

   and

 

FEDERAL EXPRESS

 

ESCALERA RESOURCES CO.

Attention:  Gary Grinsfelder

1675 Broadway Street, Suite 2200

Denver, CO 80202

 

Re:  PURCHASE AND SALE TRANSACTION
Warren Resources, Inc., and Warren E&P, Inc., Seller, and
Escalera Resources Co., Purchaser
Catalina Unit and Spyglass Hill Unit, Carbon County, Wyoming
Depths below the unitized formation and the stratigraphic equivalent
of certain formations therein

 

Dear Gary:

 

This letter, when fully executed as provided below, will serve as an agreement
(the “Letter Agreement”) between Warren Resources, Inc., a Maryland corporation,
and Warren E&P, Inc., a New Mexico corporation (collectively, “Seller” or
“Warren”) and Escalera Resources Co., a Maryland corporation  (“Purchaser” or
“Escalera”), concerning a purchase and sale transaction (the “Transaction”)
covering certain oil and gas leases and lands more particularly described
herein, limited to only those depths below the stratigraphic equivalents of the
base of the Mesaverde Group and the top of the Trout Creek Sandstone (Hatfield
Sandstone), as more particularly described below (the “Deep Rights”), in the
unit areas referred to in the caption hereof.  Warren and Escalera may be
referred to herein individually as a “Party” and collectively as the “Parties”. 
Capitalized terms used but not defined herein shall have the meanings ascribed
and given to them in the purchase and sale agreements referred to and described
below.  In connection with the Transaction, the Parties agree as follows:

 

1.



PURCHASE AND SALE AGREEMENTS.  On June 16, 2015, effective as of April 1, 2015,
the Parties and certain Affiliates entered into and signed:  (1) a Purchase and
Sale Agreement (Coalbed Methane Assets), including various exhibits, schedules
and attachments thereto (the “CBM PSA”), whereby Warren agreed to sell all of
its right, title and undivided interest in and to certain oil and gas leases,
lands, wells, shallow rights and depths, contracts, agreements, rights-of-way,
equipment and oil, gas and hydrocarbon production described in the CBM PSA
(collectively the “Assets”), limited solely to depths between the surface and
the stratigraphic equivalent of the base of the



--------------------------------------------------------------------------------

 

ESCALERA REOURCES CO.

Attention:  Gary Grinsfelder

June 16, 2015

Page 2

 

Mesaverde Group in the Spyglass Hill Unit and the top of the Trout Creek
Sandstone (Hatfield Sandstone) in the Catalina Unit, as more particularly
described below and therein, for a total purchase price of $37,000,000.00, and
(2) a Purchase and Sale Agreement (Midstream Assets), including various
exhibits, schedules and attachments thereto (the “Midstream PSA”), whereby
Warren agreed to sell all of its right, title and interest in various natural
gas gathering, transportation, compression and pipeline properties, including
related facilities that are associated with and related to the Assets, for a
total purchase price of $8,000,000.00.  The CBM PSA and the Midstream PSA may be
referred to collectively herein as the “PSAs”.

 

2.



INCORPORATION OF TERMS BY REFERENCE.    The Parties agree that the terms,
conditions and provisions of the PSAs, including all exhibits, schedules and
attachments thereto, are incorporated herein for all purposes by this specific
reference, and that copies or originals of the PSAs have been delivered to and
received by both Parties.  The Parties also acknowledge and agree that the
terms, conditions and provisions of the PSAs shall govern the Transaction and
the Deep Rights, except to the extent set forth herein or amended, modified,
deleted or superseded hereby.

 

3.



DEFINITION OF DEEP RIGHTS.  As used in this Letter Agreement, “Deep Rights”
means all of the right, title, interest and estate, real or personal, recorded
or unrecorded, movable or immovable, tangible or intangible, in and to the
Assets described in the CBM PSA, insofar and only insofar as the Assets cover,
apply to or relate to solely and only those depths:  (A) in the Spyglass Hill
Unit below the stratigraphic equivalent of the base of the Mesaverde Group,
which occurs at a depth of 3,346 feet as found on that certain Gamma
Ray/Induction/Density log on the Federal 1691 8i Well located in the SE/4 of
Section 18, T-16-N, R-91-W, Carbon County, Wyoming; and (B) in the Catalina Unit
below the stratigraphic equivalent of the top of the Trout Creek Sandstone
(Hatfield Sandstone), which occurs at a depth of 2,810 feet in the Cow Creek
Unit No. 13-7A Well located in the NW/4SW/4 of Section 7, T-16-N, R-91-W, Carbon
County, Wyoming.  A schedule and list of the Assets covering the Deep Rights in
the Spyglass Hill Unit and the Catalina unit, subject to the depth limitations
described above, is attached hereto as EXHIBIT “A” and incorporated herein for
all purposes by this specific reference.

 

4.



NO PREFERENTIAL RIGHT TO PURCHASE.    The Unit Agreements (“UA”) for the
Spyglass Hill Unit and the Catalina Unit are specifically limited to depths
between the surface and the stratigraphic equivalent of the base of the
Mesaverde Group and the top of the Trout Creek Sandstone (Hatfield Sandstone),
respectively (the “Shallow Rights”), as more particularly described therein and
in the CBM PSA.  The Unit Operating Agreements (“UOA”) for the Catalina Unit and
Spyglass Hill Unit contain preferential right to purchase provisions that apply
 only to the Shallow Rights, and such preferential rights to purchase do not
apply to the Deep Rights.  The Parties have specifically excluded the Deep
Rights from the CBM PSA because the preferential rights to purchase do not apply
to the Deep Rights.  The Parties agree that, since the 



--------------------------------------------------------------------------------

 

ESCALERA REOURCES CO.

Attention:  Gary Grinsfelder

June 16, 2015

Page 3

 

preferential right to purchase provisions in the UOAs do not apply to the Deep
Rights, this Letter Agreement is not required to and shall not be disclosed by
any Party to any working interest owners in either the Catalina Unit or the
Spyglass Hill Unit.

 

5.



THE TRANSACTION.    Warren agrees to sell and Escalera agrees to purchase an
undivided 30% of Warren’s interest in the Deep Rights within and underlying the
Spyglass Hill Unit and the Catalina Unit pursuant to the CBM PSA for a purchase
price in the amount of $2,000,000.00.  The Purchase Price shall be payable at
the Closing and in the time, manner and method provided for in the CBM PSA, as
more particularly described below.

 

6.



DEFECTS/ADJUSTMENTS.  The Deep Rights shall not be subject to any Title Defects
or Environmental Defects, and any and all provisions contained in Articles 3 and
4 of the CBM PSA or Article 4 of the Midstream PSA concerning Title Defects or
Environmental Defects shall not apply in any respect to the Transaction or the
Deep Rights.  The Purchase Price provided for above shall not be increased,
decreased or adjusted for any reason, and any and all provisions contained in
Article 2 of either the CBM PSA or the Midstream PSA shall not apply to the
Transaction or the Deep Rights.

 

7.



NOTE AND MORTGAGE.  A portion of the purchase price for the Midstream Assets
under the Midstream PSA will be, at the Closing, paid pursuant to a promissory
note (“Note”), and the Midstream Assets will be subject to a mortgage, deed of
trust, security agreement and financing statement (the “Mortgage”); all as more
particularly described in the Midstream PSA.  As additional collateral for the
Note and Mortgage, the Parties specifically acknowledge and agree that the Deep
Rights shall be described, covered by and subject to the same terms, conditions
and provisions as the Midstream Assets, and that the legal descriptions of the
Deep Rights contained in EXHIBIT “A” attached hereto shall also be attached as
an exhibit to the Mortgage.

 

8.



ASSIGNMENTS.    At the Closing, the Parties agree to execute, acknowledge and
deliver an Assignment, Conveyance and Bill of Sale from Warren to Escalera which
conveys an undivided 30% of Warren’s interest in the Deep Rights in each of the
Catalina Unit and the Spyglass Hill Unit.  The forms of such assignments are
substantially similar to the assignments to be executed in connection with
Closing of the CBM PSA, and are attached hereto as EXHIBIT “B” and incorporated
herein for all purposes by this specific reference.

 

9.



DESIGNATED OPERATOR.  The Parties agree that Warren, at its sole option, shall
be, become and be designated as the operator of the Deep Rights under and
pursuant to any model form operating, joint participation or development
agreement, exploration agreement, farm-in or farm-out agreement, unit agreement,
unit operating agreement or similar agreement covering all or any portion of the
Deep Rights that may be prepared and executed in the future.  Escalera agrees to
cooperate with, support and



--------------------------------------------------------------------------------

 

ESCALERA REOURCES CO.

Attention:  Gary Grinsfelder

June 16, 2015

Page 4

 

vote in favor of Warren as the designated operator under any of the kinds and
types of agreements described above.    

 

10.



SIMULTANEOUS CLOSING.  The Closing of the Transaction covering the Deep Rights
shall occur at the same time and place and in the same manner as the Closing of
the transactions contemplated by both the CBM PSA and the Midstream PSA.  The
Parties specifically acknowledge and agree that the Closing of the Transaction
under this Letter Agreement shall occur simultaneously with the Closings under
the PSAs; and if the Closing under either or both of the PSAs does not occur,
then Closing under this Letter Agreement shall not occur.

 

11.



COUNTERPARTS.  This Letter Agreement may be executed in one, more or multiple
counterparts; all of which shall be assembled by Warren into and constitute one
original instrument.

 

12.



CONFLICTS.  In the event a conflict arises between this Letter Agreement and
either the CBM PSA and/or the Midstream PSA, then the terms, conditions and
provisions contained in this Letter Agreement shall control.

 

13.



RATIFICATION OF PSAS.  The Parties hereby ratify, confirm, approve, adopt and
agree to be bound by and perform under and in accordance with the terms,
conditions and provisions contained in the CBM PSA and the Midstream PSA,
subject to and except to the extent modified, amended, deleted or superseded
hereby.

 

If the contents and the terms contained in this Letter Agreement meet with your
approval, please execute one original on the following page and return the same
to the undersigned at the letterhead address or by electronic mail.  If you have
any questions, or if I can provide you with any additional information, please
do not hesitate to contact me.

 

corporation

 

/s/ Lance Peterson

 

 

 

 

 

 

 

Very truly yours,

 

WARREN RESOURCES, INC., a
Maryland corporation

 

By:  /s/ Lance Peterson 

     (Signature)

     ______________________________

     Lance Peterson

     ______________________________

     President & Chief Executive Officer

 





--------------------------------------------------------------------------------

 

ESCALERA REOURCES CO.

Attention:  Gary Grinsfelder

June 16, 2015

Page 5

 



 

 

 

, a

 

 

:  /s/ Lance Peterson

 

 

 

 

 

 

 

WARREN E&P, INC.,  a

New Mexico corporation

 

By:  /s/ Lance Peterson

     (Signature)

     ______________________________

     Lance Peterson

     ______________________________

     President & Chief Executive Officer

 

 

corporation

 

/s/ Lance Peterson

 

 

 

 

 

 

 

ACCEPTED and AGREED TO

this 16th day of June, 2015.

 

ESCALERA RESOURCES, CO., a

Maryland corporation

 

By:  /s/ Gary Grinsfelder

     (Signature)

     ______________________________

     Gary Grinsfelder

     Vice President Mergers and Acquisitions

 

 

 

 



--------------------------------------------------------------------------------